        Case 19-22944            Doc 8       Filed 04/12/19 Entered 04/13/19 01:04:45                               Desc Imaged
                                             Certificate of Notice Page 1 of 2
                                    UNITED STATES BANKRUPTCY COURT
                                            WESTERN DISTRICT OF TENNESSEE

In re                                                             Case No.: 19−22944

                                                                  Chapter: 13
Lynne Michelle Trenor−Amen
                                                                  Adversary Proceeding No.
Debtor(s).

                  NOTICE OF REQUIRED FILING FEE AND/OR DEFICIENT FILING
    PLEASE TAKE NOTICE that a required filing fee has not been paid in full and/or a deficient document has been submitted
    for filing in this case. FAILURE TO PAY THE REQUIRED FILING FEE OR FAILURE TO CORRECT THE
    DEFICIENCY MAY RESULT IN THE DISMISSAL OF THIS BANKRUPTCY CASE.
    You are reminded that all documents submitted in this case must comply with the current version of this Court's Guidelines
    for Electronic Filing, which is available for viewing at www.tnwb.uscourts.gov. Only non−attorneys or persons who are not
    represented by an attorney may file paper documents (without express leave of the court).
    Filing fees may be paid by credit card (online via ECF), cashiers check, money order, or business check made payable to the United
    States Bankruptcy Court Clerk. Cash payments in the form of the exact amount may be made, at the Memphis Office. Cash
    payments are NOT accepted at the Jackson Office. Personal checks will NOT be accepted.

                                      DEFICIENCIES REGARDING THE PETITION
    Pursuant to 11 U.S.C. § 521(a)(1) and local orders of the Court, debtors must file a creditor matrix with their petition or within
    seven (7) business days thereafter. In addition, for example, pursuant to § 521(a) (1) in a voluntary case the debtor must also file a
    schedule of assets and liabilities, a schedule of current income and current expenditures, and pro se debtors must file the certificate
    that the debtor has received and read the § 342(b) Notice. Pursuant to Fed. R. Bankr. P. 1007(b)(7), the debtor additionally must
    file a statement regarding completion of a course in personal financial management prepared as prescribed by Official Form No.
    423.

    FAILURE TO COMPLY WITH THESE REQUIREMENTS MAY RESULT IN THE DISMISSAL OF YOUR
    BANKRUPTCY CASE WITHOUT FURTHER NOTICE.

    In computing the period of seven (7) business days for submission of the matrix, or fourteen (14) days for other missing documents
    the day of the act or event shall not be included. The last day of the period so computed shall be included unless it is on a Saturday
    or Sunday, or a legal holiday, or a day on which weather or conditions have made the office of the clerks office inaccessible, in
    which event the period runs until the end of the next day which is not one of the aforementioned days.

    The following documents were not submitted with the petition filed in this case:
          106Sum− Summary − A Summary of Assets and Liabilities and Certain Statistical Information (Individuals)

          106Dec−Declaration − Declaration About Debtor's Schedules (Individuals)

          107 − Statement of Financial Affairs for Individuals filing for Bankruptcy

          122C−1 Chapter 13 Statement of Current Monthly Income and Calculation of Commitment Period

          Chapter 13 Plan (Individuals)

          Verification of Pre−petition Budget and Credit Counseling (Individuals)

          All Schedules (A/B through J−2, as applicable)

                                                                        Kathleen A Ford CLERK, U.S. BANKRUPTCY COURT
                                                                        By: Sherry Vaughn
                                                                        Dated: April 10, 2019
                                                                        200 Jefferson Avenue, Suite 413
                                                                        Memphis, TN 38103
    [ntcdeffil]Petition Deficiency Notice/05
           Case 19-22944            Doc 8       Filed 04/12/19 Entered 04/13/19 01:04:45                        Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Western District of Tennessee
In re:                                                                                                     Case No. 19-22944-pjd
Lynne Michelle Trenor-Amen                                                                                 Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0651-2                  User: sherry                       Page 1 of 1                          Date Rcvd: Apr 10, 2019
                                      Form ID: ntcdeffi                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 12, 2019.
db             +Lynne Michelle Trenor-Amen,   8664 Spice Wood Ln.,   Cordova, TN 38018-1064

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 10, 2019 at the address(es) listed below:
              George W. Stevenson Chapter 13   ch13gws@gmail.com
              U.S. Trustee   ustpregion08.me.ecf@usdoj.gov
                                                                                            TOTAL: 2
